Exhibit 10.4

 

September 9, 2004

 

Ronald K. Migita

98-868 Naukewai Place

Aiea, HI 96701-2783

 

 

 

Re:     Employment Agreement

 

Dear Ron:

 

This is your Employment Agreement with Central Pacific Financial Corp., a Hawaii
corporation (the “Company”).

 


1.     THE MERGER AGREEMENT; EFFECTIVENESS


 

This Agreement relates to the Agreement and Plan of Merger, dated as of April
22, 2004 (the “Merger Agreement”), between the Company and CB Bancshares, Inc.,
a Hawaii corporation (“CB Bancshares”).  It sets forth the terms of your
employment with the Company and its affiliates (together, as constituted from
time to time, the “Group”) once the merger provided for in the Merger Agreement
becomes effective.  However, if the Merger Agreement or your present employment
terminates for any reason before the merger occurs, all of this Agreement’s
provisions will terminate and there will be no liability of any kind under this
Agreement.

 


2.     TERMS SCHEDULE


 

Some of the terms of your employment are in the attached schedule (your
“Schedule”), which is part of this Agreement.

 


3.     YOUR POSITION, PERFORMANCE AND OTHER ACTIVITIES


 

(a)      Position.  You will be employed in the position stated in your
Schedule.

 

(b)      Authority, Responsibilities and Reporting.  You will have any reporting
relationships set forth in your Schedule.  You will have the authority and
responsibilities that correspond to your position, including any particular
authority and responsibilities that are specified in the Schedule or that the
Company’s Board of Directors (the “Board”)

 

--------------------------------------------------------------------------------


 

or any officer of the Group to whom you report in accordance with your Schedule
may assign to you from time to time consistent with the provisions of this
Agreement.

 

(c)      Performance.  During your employment, you will devote substantially all
of your business time and attention to the Group and will use good faith efforts
to discharge your responsibilities under this Agreement to the best of your
ability.

 

(d)      Other Activities.  During your employment, you may serve on corporate,
civic or charitable boards and manage personal investments, so long as these
activities do not significantly interfere with your performance of your
responsibilities under this Agreement and are consistent with the Group’s Code
of Conduct and Ethics.  The Company acknowledges that you currently serve on,
and approves your continued service on, the corporate, civic and charitable
boards listed in your Schedule.

 


4.     TERM OF YOUR EMPLOYMENT


 

Your employment under this Agreement will begin at the time the merger provided
for in the Merger Agreement becomes effective (your “Start Date”) and end on the
earlier of (1) the end of the Agreement Period stated in your Schedule or (2)
the effectiveness of early termination of your employment under Section 7(e). 
References in this Agreement to “your employment” are to your employment under
this Agreement.

 


5.     YOUR COMPENSATION


 

(a)      Salary.  During your employment, you will receive an annual base salary
(adjusted as provided herein from time to time, your “Salary”).  The starting
amount of your Salary is stated in your Schedule.  The Company may increase it
at any time for any reason.  The Company may not decrease your Salary (including
after any increase), and any increase in your Salary will not reduce or limit
any other obligation to you under this Agreement.  Your Salary will be paid in
accordance with the Group’s practices for similarly situated executives.

 

(b)      Bonus.  You will be entitled to receive an annual cash bonus (your
“Bonus”) for each fiscal year of the Company ending during your employment.  The
amount of your Bonus will be determined by the Company in accordance with your
Schedule, and it will be paid in accordance with the Group’s practices for
similarly situated executives of the Group.

 

(c)      Other Executive Compensation Plans and Additional Compensation.  During
your employment, you will be entitled to participate in all of the Group’s
executive compensation plans, including any management incentive plans, deferred
compensation plans, supplemental retirement plans and stock and stock option
plans, on a basis that is at least as favorable as that provided to similarly
situated executives of the Group (subject to the provisions of your Schedule). 
You will also receive any additional compensation provided in your Schedule.

 


6.     EMPLOYEE BENEFITS.


 

(a)      Employee Benefit Plans.  During your employment, you will be entitled
to (1) participate in each of the Group’s employee benefit and welfare plans,
including plans

 

2

--------------------------------------------------------------------------------


 

providing retirement benefits or medical, dental, hospitalization, life or
disability insurance, and (2) receive perquisites, in each case on a basis that
is at least as favorable as that provided to similarly situated executives of
the Group (subject to the provisions of your Schedule).

 

(b)      Vacation.  You will be entitled to paid annual vacation during your
employment on a basis that is at least as favorable as that provided to
similarly situated executives of the Group.

 

(c)      Business Expenses.  You will be reimbursed for all business and
entertainment expenses incurred by you in performing your responsibilities under
this Agreement.  However, your reimbursement will be subject to the Group’s
normal practices for similarly situated executives.

 

(d)      Indemnification.  To the extent permitted by law, the Company will
indemnify you against any actual or threatened action, suit or proceeding,
whether civil, criminal, administrative or investigative, arising by reason of
your status as a director, officer, employee and/or agent of the Group during
your employment or your status, if any, as a trustee or other fiduciary of any
employee benefit plan sponsored by any member of the Group.  In addition, to the
extent permitted by law, the Company will pay or reimburse any expenses,
including reasonable attorney’s fees, you incur in investigating and defending
any actual or threatened action, suit or proceeding for which you may be
entitled to indemnification under this Section 6(d).  However, you agree to
repay any expenses paid or reimbursed by the Company if it is ultimately
determined that you are not legally entitled to be indemnified by the Company. 
If the Company’s ability to make any payment contemplated by this Section 6(d)
depends on an investigation or determination by the board of directors of any
member of the Group, at your request the Company will use its best efforts to
cause the investigation to be made (at the Company’s expense) and to have the
relevant board reach a determination as soon as reasonably possible.

 

(e)      Additional Benefits.  During your employment, you will be provided any
additional benefits stated in your Schedule.

 


7.     EARLY TERMINATION OF YOUR EMPLOYMENT.


 

(a)      No Reason Required.  You or the Company may terminate your employment
early at any time for any reason, or for no reason, subject to compliance with
Section 7(e).

 

(b)      Termination by the Company for Cause.

 

(1)   “Cause” means any of the following:

 

(A)   Your willful failure to perform substantially your responsibilities under
this Agreement, after demand for substantial performance has been given by the
Board that specifically identifies how you have not substantially performed your
responsibilities,

 

(B)   Your conviction of any felony or of a misdemeanor involving fraud,
dishonesty, or moral turpitude,

 

3

--------------------------------------------------------------------------------


 

(C)   Your willful or intentional material breach of this Agreement that results
in financial or reputational detriment to the Group that is not de minimis,

 

(D)   Your willful or intentional material misconduct in the performance of your
duties under the Agreement that results in financial or reputational detriment
to the Group that is not de minimis,

 

(E)    Your material breach of the Group’s Code of Business Conduct and Ethics
if the breach is of a nature for which other similarly situated executives of
the Group would be terminated, or

 

(F)    Your willful attempt to obstruct or willful failure to cooperate with any
investigation authorized by the Board or any governmental or self-regulatory
entity.

 

For this definition, (i) no act or omission by you will be “willful” unless it
is made by you in bad faith or without a reasonable belief that your act or
omission was in the best interests of the Group and (ii) any act or omission by
you based on authority given pursuant to a resolution duly adopted by the Board
or on the advice of counsel for the Group will be deemed made in good faith and
in the best interests of the Company.

 

(2)   To terminate your employment “for Cause”, Cause must have occurred and the
Company must comply with Section 7(e) and any other steps required in your
Schedule for termination for Cause.

 

(c)      Termination by You for Good Reason.

 

(1)   “Good Reason” means any of the following:

 

(A)   Any material and adverse change in your position from that provided in
your Schedule (including by reason of removal or failure to be elected or
re-elected),

 

(B)   Any failure by the Company to provide you with authority, responsibilities
and reporting relationships as provided in Section 3(b) (including assigning you
duties materially inconsistent with your position and responsibilities),

 

(C)   Any failure by the Company to provide you with compensation or benefits as
provided in Section 5 and Section 6,

 

(D)   Any failure by the Company to comply with Section 12(c), or

 

(E)    The occurrence of any additional event set forth in your Schedule as
being Good Reason.

 

(2)   To terminate your employment “for Good Reason”, Good Reason must have
occurred and you must comply with Section 7(e) and any other steps

 

4

--------------------------------------------------------------------------------


 

required in your Schedule for termination for Good Reason.  However, (A) Good
Reason will not include any isolated, insubstantial and inadvertent failure by
the Company that is not in bad faith and is cured promptly on your giving the
Company notice, (B) if you do not give a Termination Notice to the Company
within 180 days after you have knowledge that an event constituting Good Reason
has occurred, the event will no longer constitute Good Reason, and (C) an event
will not constitute Good Reason if you have consented to it in accordance with
Section 14(f).

 

(d)      Termination on Disability or Death.

 

(1)   “Disability” means your absence from your responsibilities with the
Company on a full-time basis for 130 business days in any consecutive 12 months
as a result of incapacity due to mental or physical illness or injury.  If the
Company determines in good faith that your Disability has occurred, it may give
you Termination Notice.  If, within 30 days of Termination Notice, you do not
return to full-time performance of your responsibilities, your employment will
terminate (the “Disability Effective Date”).  If you do return to full-time
performance in that 30-day period, the Termination Notice will be cancelled. 
Except as provided in this Section 7(d), any incapacity due to mental or
physical illness or injury will not affect the Company’s obligations under this
Agreement.

 

(2)   Your employment will terminate automatically on your death.

 

(e)      Termination Notice.

 

(1)   To terminate your employment early, either you or the Company must provide
a Termination Notice to the other.  A “Termination Notice” is a written notice
that states the specific provision of this Agreement on which termination is
based, including, if applicable, the specific clause of the definition of Cause
or Good Reason and a reasonably detailed description of the facts that permit
termination under that clause.  (The failure to include any fact in a
Termination Notice that contributes to a showing of Cause or Good Reason does
not preclude either party from asserting that fact in enforcing its rights under
this Agreement.)

 

(2)   If your employment is terminated by the Company other than for Disability
or death or you terminate your employment for Good Reason, your employment will
end on the date specified in the Notice of Termination.  If you terminate your
employment without Good Reason, your employment will end 60 days after the
Company receives the Termination Notice (although the Company may accelerate the
end of your employment by providing you with notice or, alternatively, may place
you on paid leave during such period).  If your employment is terminated by
reason of your death or Disability, your employment will end on the date of
death or the Disability Effective Date, as applicable.

 

5

--------------------------------------------------------------------------------


 


8.     THE COMPANY’S OBLIGATIONS IN CONNECTION WITH YOUR EARLY TERMINATION


 

(a)      General Effect.  On termination in accordance with Section 7, your
employment will end and the Group will have no further obligations to you except
as provided in this Section 8.

 

(b)      For Good Reason or Without Cause.  If the Company terminates your
employment without Cause or you terminate your employment for Good Reason:

 

(1)   The Company will pay you the following as of the end of your employment: 
(A) your unpaid Salary, (B) your Salary for any accrued but unused vacation and
(C) any accrued expense reimbursements (together, your “Accrued Compensation”). 
In addition, the Company will timely pay you any other amounts and provide you
any benefits that are required, or to which you are entitled (in each case as an
active employee for any period before the effectiveness of early termination of
your employment and as a terminated employee after effectiveness), under any
plan or contract of the Company or the Group (together, the “Other Accrued
Benefits”).

 

(2)   The Company will pay you your Accrued Bonus.  Your “Accrued Bonus” means
the sum of (A) any unpaid but vested Bonus for the fiscal year ending before
Termination Notice is given and (B) any excess of (i) your target Bonus for the
fiscal year in which Termination Notice is given multiplied by the number of
days of your employment since the fiscal year ending before Termination Notice
is given divided by 365 over (ii) any Bonus paid to you for a fiscal year ending
after Termination Notice is given.

 

(3)   The Company will pay you (A) the sum of your Salary and your target Bonus
for the fiscal year in which Termination Notice is given multiplied by (B) the
length of the Severance Period stated in your Schedule (in years, including any
fractional years).

 

(4)   All stock options issued by the Group to you will vest and become
immediately exercisable, and, subject to your Schedule, will remain exercisable
for at least 12 months after the end of your employment (or, if earlier, until
they would have expired but for your termination).  All restricted stock and
other equity-based compensation awarded by the Group to you will vest and become
immediately payable.  The benefits in this Section 8(b)(4) are referred to as
“Accelerated Vesting”.

 

(5)   The Company will provide any “Additional Good Reason/Without Cause
Benefits” provided in your Schedule.

 

(c)      For Cause or without Good Reason.  If the Company terminates your
employment for Cause or you terminate your employment without Good Reason, the
Company will pay you your Accrued Compensation and will provide you your Other
Accrued Benefits.

 

(d)      Death or Disability.  If your employment terminates as a result of your
Death or Disability, the Company will pay you your Accrued Compensation and
Accrued Bonus

 

6

--------------------------------------------------------------------------------


 

and will provide your Other Accrued Benefits.  The Company will also provide any
“Additional Death/Disability Benefits” provided in your Schedule.

 

(e)      Additional Provisions.  Your Schedule may provide additional provisions
that relate to the Company’s obligations in this Section 8 or the Company’s
obligations on your termination generally.  These provisions are a part of this
Agreement.

 

(f)       Condition.  Subject to your Schedule, as a condition to making the
payments and providing the benefits stated in this Section 8, the Company may
require you to execute and deliver a general release (substantially in the form
attached as Exhibit A) in which you release all claims that you may have against
any member of the Group and any of their respective past or present officers,
directors, employees or agents other than your rights under this Agreement, your
rights under any Other Accrued Benefits, and your rights to indemnification and
continued liability insurance coverage (under this Agreement or otherwise).

 

(g)      Timing.  Subject to Section 8(f), the benefits provided in this Section
8 will begin at the end of your employment, any cash payments owed to you under
this Section 8 will be paid in a lump sum amount no later than 15 business days
following the termination of your employment, and the Other Accrued Benefits
will be provided in accordance with the terms of the relevant plan or contract.

 

(h)      Resignation from Directorships and Officerships.  Unless the Group
waives this requirement, the termination of your employment for any reason will
constitute your resignation from (1) any director, officer or employee position
you then have with any member of the Group and (2) all fiduciary positions
(including as trustee) you hold with respect to any pension plans or trusts
established by any member of the Group.  You agree that this Agreement will
serve as your written notice of resignation in this circumstance.

 


9.     PROPRIETARY INFORMATION.


 

(a)      Definition.  “Proprietary Information” means confidential or
proprietary information, knowledge or data concerning (1) the Group’s
businesses, strategies, operations, financial affairs, organizational matters,
personnel matters, budgets, business plans, marketing plans, studies, policies,
procedures, products, ideas, processes, software systems, trade secrets and
technical know-how, and other information regarding the business of the Group
and (2) any matter relating to clients of the Group or other third parties
having relationships with the Group.  Proprietary Information may include
information furnished to you orally or in writing (whatever the form or storage
medium) or gathered by inspection, in each case before or after the date of this
Agreement.  However, Proprietary Information does not include information (1)
that was or becomes generally available to you on a non-confidential basis, if
the source of this information was not reasonably known to you to be bound by a
duty of confidentiality, (2) that was or becomes generally available to the
public or within the relevant trade or industry, other than as a result of a
disclosure by you, directly or indirectly, or (3) that was independently
developed by you without reference to any Proprietary Information.

 

(b)      Use and Disclosure.  You will obtain or create Proprietary Information
in the course of your involvement in the Group’s activities and may already have
Proprietary

 

7

--------------------------------------------------------------------------------


 

Information.  You agree that the Proprietary Information is the exclusive
property of the Group, and that, during your employment, you will use and
disclose Proprietary Information only for the Group’s benefit and in accordance
with any restrictions placed on its use or disclosure by the Group.  After your
employment, you will not use or disclose any Proprietary Information. 
Notwithstanding anything to the contrary in this Section 9(b), Proprietary
Information may be disclosed when required by law or by any court, arbitrator,
mediator or administrative or legislative body (including any committee
thereof), provided that (1) you shall request confidential treatment with
respect to such information and/or request matters with respect to such
information be sealed and (2) you shall disclose the minimum amount required.

 

(c)      Limitations.  Nothing in this Agreement prohibits you or the Group from
providing truthful testimony to governmental, regulatory or self-regulatory
authorities.

 


10.  ON-GOING RESTRICTIONS ON YOUR ACTIVITIES

 

(a)      Terms used.  This Section uses the following defined terms:

 

“Competitive Enterprise” means (1) Bank of Hawaii, First Hawaiian Bank, American
Savings Bank, Finance Factors and Hawaii National Bank and any successors
thereto or (2) any business enterprise that holds a 25% or greater equity,
voting or profit participation interest in any of the preceding.

 

“Client” means any client of the Company to whom you provided services, for whom
you transacted business, or whose identity became known to you in connection
with your employment by the Group.

 

“Solicit” means any communication, regardless of who initiates it, that invites,
advises, encourages or requests any person to take or refrain from taking any
action.

 

“Restriction Period” has the meaning set forth in the Schedule.

 

(b)      Your Importance to the Group and the Effect of this Section 10.  You
acknowledge that, in the course of your involvement in the Group’s activities,
you will have access to Proprietary Information and the Group’s client base and
will yourself profit from the goodwill associated with the Group.  On the other
hand, in view of your access to Proprietary Information and your importance to
the Group, if you compete with the Group for some time after your employment,
the Group will likely suffer significant harm but the amount of loss would be
uncertain and not readily ascertainable.  You understand that this Section 10
will limit your ability to earn a livelihood in a Competitive Enterprise and
your relationships with Clients but you have determined that your complying with
this Section 10 will not result in severe economic hardship for you or your
family.

 

(c)      Non-Competition.  Until the end of your Restriction Period, you will
not, directly or indirectly:

 

(1)   hold a 5% or greater equity, voting or profit participation interest in a
Competitive Enterprise; or

 

8

--------------------------------------------------------------------------------


 

(2)   associate (including as a director, officer, employee, partner,
consultant, agent or advisor) with a Competitive Enterprise and in connection
with your association engage in Hawaii, or directly or indirectly manage or
supervise personnel engaged in Hawaii, in any activity:

 

(A)   that is substantially similar to any activity that you were engaged in,

 

(B)   that calls for the application of specialized knowledge or skills
substantially similar to those used by you in your activities;

 

(C)   that is substantially similar to any activity for which you had direct or
indirect managerial or supervisory responsibility,

 

in each case, for the Group at any time during the year before the end of your
employment (or, if earlier, the year before the date of determination).

 

(d)      Non-Solicitation of Clients.  Until the end of your Restriction Period,
you will not, directly or indirectly, Solicit any Client to transact business
with a Competitive Enterprise or to reduce or refrain from doing any business
with the Group.

 

(e)      Non-Solicitation of Group Employees.  Until the end of your Restriction
Period, you will not, directly or indirectly, Solicit anyone who is then an
employee of the Group (or who was an employee of the Group within the prior six
months) to resign from the Group or to apply for or accept employment with any
Competitive Enterprise.

 

(f)       Notice to New Employers.  Before you either apply for or accept
employment with any other person or entity while any of Section 10 (c), (d), or
(e) is in effect, you will provide the prospective employer with written notice
of the provisions of this Section 10 and will deliver a copy of the notice to
the Group.

 

(g)      No Disparagement.  You shall make no public statement that would libel,
slander or disparage any member of the Group or any of their respective past or
present officers, directors, employees or agents.  The Company agrees that it
shall (and shall use good faith efforts to cause the Chief Executive Officer of
the Company, the Board, and its officers and employees to) make no public
statement that would libel, slander or disparage you.

 

(h)      Survival.  Any termination of your employment (or breach of this
Agreement by you or the Group) shall have no effect on the continuing operation
of this Section 10.

 


11.  EFFECT ON OTHER AGREEMENTS.

 

(a)      Prior Employment Agreements and Severance Rights.  Beginning on your
Start Date, this Agreement will supersede any earlier employment agreement or
understanding and any earlier severance, change-in-control or similar rights you
may have with any member of the Group (including CB Bancshares or any affiliate
of it).

 

(b)      Effect on Other Agreements; Entire Agreement.  This Agreement is the
entire agreement between you and the Company with respect to the relationship
contemplated by

 

9

--------------------------------------------------------------------------------


 

this Agreement and supersedes any earlier agreement, written or oral, with
respect to the subject matter of this Agreement.  You agree that you are not
entitled to any severance, change-in-control or similar rights under any plan of
the Group.  In entering into this Agreement, no party has relied on or made any
representation, warranty, inducement, promise or understanding that is not in
this Agreement.

 


12.  SUCCESSORS.


 

(a)      Payments on Your Death.  If you die and any amounts become payable
under this Agreement, the Company will pay those amounts to your estate.

 

(b)      Assignment by You.  You may not assign this Agreement without the
Company’s consent.  Also, except as required by law, your right to receive
payments or benefits under this Agreement may not be subject to execution,
attachment, levy or similar process.  Any attempt to effect any of the preceding
in violation of this Section 12(b), whether voluntary or involuntary, will be
void.

 

(c)      Assumption by any Surviving Company.  The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company
to assume expressly and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place.  As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to all or substantially all of
its business or assets.

 


13.  DISPUTES.


 

(a)      Employment Matter.  This Section 13 applies to any controversy or claim
between you and the Group arising out of or relating to or concerning any aspect
of this Agreement, your employment with the Group or the Company, the
termination of that employment or your compensation or benefits from the Group
or the Company (together, an “Employment Matter”).

 

(b)      Mandatory Arbitration.  Subject to the provisions of this Section 13,
any Employment Matter will be finally settled by arbitration in Honolulu, Hawaii
administered by the American Arbitration Association under its Commercial
Arbitration Rules then in effect.  However, the rules will be modified in the
following ways: (1) each arbitrator will agree to treat as confidential evidence
and other information presented to the same extent as the information is
required to be kept confidential under Section 9, (2) the optional Rules for
Emergency Measures of Protections will apply, (3) you and the Group agree not to
request any amendment or modification to the terms of this Agreement except as
provided in Section 14(c), (4) a decision must be rendered within 10 business
days of the parties’ closing statements or submission of post-hearing briefs and
(5) the arbitration will be conducted before a panel of three arbitrators, one
selected by you within 10 days of the commencement of arbitration, one selected
by the Company in the same period and the third selected jointly by these
arbitrators (or, if they are unable to agree on an arbitrator within 30 days of
the commencement of arbitration, the third arbitrator will be appointed by the
American Arbitration Association; provided that the arbitrator shall be a
partner or former partner at a nationally recognized law firm).

 

10

--------------------------------------------------------------------------------


 

(c)      Limitation on Damages.  You and the Group agree that there will be no
punitive damages payable as a result of any Employment Matter and agree not to
request punitive damages.

 

(d)      Injunctions and Enforcement of Arbitration Awards.  You or the Group
may bring an action or special proceeding in a state or federal court of
competent jurisdiction sitting in Honolulu, Hawaii to enforce any arbitration
award under Section 13(b).  Also, the Group may bring such an action or
proceeding, in addition to its rights under Section 13(b) and whether or not an
arbitration proceeding has been or is ever initiated, to temporarily,
preliminarily or permanently enforce any part of Sections 9 and 10.  You agree
that (1) your violating any part of Sections 9 and 10 would cause damage to the
Group that cannot be measured or repaired, (2) the Group therefore is entitled
to an injunction, restraining order or other equitable relief restraining any
actual or threatened violation of those Sections, (3) no bond will need to be
posted for the Group to receive such an injunction, order or other relief and
(4) no proof will be required that monetary damages for violations of those
Sections would be difficult to calculate and that remedies at law would be
inadequate.

 

(e)      Jurisdiction and Choice of Forum.  You and the Group irrevocably submit
to the exclusive jurisdiction of any state or federal court located in Honolulu,
Hawaii (the “Forum”) over any Employment Matter that is not otherwise arbitrated
or resolved according to Section 13(b).  This includes any action or proceeding
to compel arbitration or to enforce an arbitration award.  Both you and the
Group (1) acknowledge that the Forum has a reasonable relation to this Agreement
and to the relationship between you and the Group and that the submission to the
Forum will apply even if the forum chooses to apply non-Forum law, (2) waive, to
the extent permitted by law, any objection to personal jurisdiction or to the
laying of venue of any action or proceeding covered by this Section 13(e) in the
Forum, (3) agree not to commence any such action or proceeding in any forum
other than the Forum and (4) agree that, to the extent permitted by law, a final
and non-appealable judgment in any such action or proceeding in any such court
will be conclusive and binding on you and the Group.  However, nothing in this
Agreement precludes you or the Group from bringing any action or proceeding in
any court for the purpose of enforcing the provisions of Sections 13(b) and this
13(e).

 

(f)       Waiver of Jury Trial.  To the extent permitted by law, you and the
Group waive any and all rights to a jury trial with respect to any Employment
Matter.

 

(g)      Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of Hawaii applicable to contracts made and
to be performed entirely within that State.

 

(h)      Costs.  The Company will pay or reimburse any reasonable expenses,
including reasonable attorney’s fees, you incur as a result of any Employment
Matter, provided that you substantially prevail in the Employment Matter.

 

(i)       Interest.  If the Company fails to pay when due any amount required by
the Agreement, it shall pay interest on such amount at a rate equal to its prime
commercial lending rate.

 

11

--------------------------------------------------------------------------------


 

(j)       Survival.  For the avoidance of doubt, any termination of your
employment (or breach of this Agreement by you or the Group) shall have no
effect on the continuing operation of this Section 13.

 


14.  GENERAL PROVISIONS.


 

(a)      Construction.

 

(1)           References (A) to Sections are to sections of this Agreement
unless otherwise stated; (B) to any contract (including this Agreement) are to
the contract as amended, modified, supplemented or replaced from time to time;
(C) to any statute, rule or regulation are to the statute, rule or regulation as
amended, modified, supplemented or replaced from time to time (and, in the case
of statutes, include any rules and regulations promulgated under the statute)
and to any section of any statute, rule or regulation include any successor to
the section; (D) to any governmental authority include any successor to the
governmental authority; (E) to any plan include any programs, practices and
policies; (F) to any entity include any corporation, limited liability company,
partnership, association, business trust and similar organization and include
any governmental authority; and (G) to any affiliate of any entity are to any
person or other entity directly or indirectly controlling, controlled by or
under common control with the first entity.

 

(2)           The various headings in this Agreement are for convenience of
reference only and in no way define, limit or describe the scope or intent of
any provisions or Sections of this Agreement.

 

(3)           Unless the context requires otherwise, (A) words describing the
singular number include the plural and vice versa, (B) words denoting any gender
include all genders and (C) the words “include”, “includes” and “including” will
be deemed to be followed by the words “without limitation”.

 

(4)           It is your and the Group’s intention that this Agreement not be
construed more strictly with regard to you or the Group.

 

(b)      Withholding.  You and the Group will treat all payments to you under
this Agreement as compensation for services.  Accordingly, the Group may
withhold from any payment any taxes that are required to be withheld under any
law, rule or regulation.  Any amounts so withheld will be timely and properly
remitted by the Company to the appropriate taxing authority.

 

(c)      Severability.  If any provision of this Agreement (or if the
application of any provision to a person or particular circumstances) is found
by any court of competent jurisdiction (or legally empowered agency) to be
illegal, invalid or unenforceable for any reason, then (1) the provision will be
amended automatically to the minimum extent necessary to cure the illegality or
invalidity and permit enforcement and (2) the remainder of this Agreement will
not be affected.  In particular, if any provision of Section 10 is so found to
violate law or be unenforceable because it applies for longer than a maximum
permitted period or to greater than a maximum permitted area, it will be
automatically amended to apply for the maximum permitted period and maximum
permitted area.

 

12

--------------------------------------------------------------------------------


 

(d)      No Set-off or Mitigation/Etc.  Your and the Company’s respective
obligations under this Agreement will not be affected by any set-off,
counterclaim, recoupment or other right you or any member of the Group may have
against each other or anyone else (except as provided in Section 10).  You do
not need to seek other employment or take any other action to mitigate any
amounts owed to you under this Agreement, and those amounts will not be reduced
if you do obtain other employment (except as this Agreement specifically
states).

 

(e)      Bank Regulatory Limitation.  If any payment or benefit under this
Agreement would otherwise be a golden parachute payment within the meaning of
Section 18(k) of the Federal Deposit Insurance Act (a “Golden Parachute
Payment”) that is prohibited by applicable law, then the total payments and
benefit will be reduced to the greatest amount that could be made to you without
there being a Golden Parachute Payment.  The Company will give you the
opportunity to select the order in which payments or benefits are reduced.  To
the extent reasonably practicable, the Company will seek the approval of the
Federal Deposit Insurance Corporation and/or the State of Hawaii Division of
Financial Institutions and any other bank regulatory body, as necessary, to make
any payment to you under this Agreement that would otherwise constitute a Golden
Parachute Payment.

 

(f)       Notices.  All notices, requests, demands, consents and other
communications under this Agreement must be in writing and will be deemed given
(1) on the business day sent, when delivered by hand or facsimile transmission
(with confirmation) during normal business hours, (2) on the business day after
the business day sent, if delivered by a nationally recognized overnight courier
or (3) on the third business day after the business day sent if delivered by
registered or certified mail, return receipt requested, in each case to the
following address or number (or to such other addresses or numbers as may be
specified by notice that conforms to this Section 14(f)):

 

If to you, to the address stated in your Schedule, and

 

If to the Company or any other member of the Group, to:

 

Central Pacific Financial Corp.
220 South King Street
Honolulu, Hawaii 96813
Attention:  Glenn K.C. Ching
Facsimile:  (808) 544-6835

 

with a copy to:

 

Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attention:  Marc Trevino
Facsimile:  212-558-3588

 

(g)      Consideration.  This Agreement is entered in consideration of the
mutual covenants contained in this Agreement.  You and the Group acknowledge the
receipt and

 

13

--------------------------------------------------------------------------------


 

sufficiency of the consideration to this Agreement and intend this Agreement to
be legally binding.

 

(h)      Amendments and Waivers.  Any provision of this Agreement may be amended
or waived but only if the amendment or waiver is in writing and signed, in the
case of an amendment, by you and the Company or, in the case of a waiver, by the
party that would have benefited from the provision waived.  Except as this
Agreement otherwise provides, no failure or delay by you or the Group to
exercise any right or remedy under this Agreement will operate as a waiver, and
no partial exercise of any right or remedy will preclude any further exercise.

 

(i)       Third Party Beneficiaries.  Subject to Section 12, this Agreement will
be binding on, inure to the benefit of and be enforceable by the parties and
their respective heirs, personal representatives, successors and assigns.  This
Agreement does not confer any rights, remedies, obligations or liabilities to
any entity or person other than you and the Company and your and the Company’s
permitted successors and assigns, although this Agreement will inure to the
benefit of, and confer related rights and remedies on, the Group (including for
this purpose for periods before your Start Date, the Company, CB Bancshares and
their respective affiliates).

 

(j)       Counterparts.  This Agreement may be executed as counterparts, each of
which will constitute an original and all of which, when taken together, will
constitute one agreement.

 

*                      *                      *

 

Please confirm your acceptance of the terms and conditions of your employment
with the Company by signing where indicated below.

 

 

Very truly yours,

 

 

 

 

 

/s/ Clint Arnoldus

 

 

Clint Arnoldus

 

Chairman, President & CEO

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

/s/ Ronald K. Migita

 

 

Date: September 10, 2004

 

 

14

--------------------------------------------------------------------------------


 

Terms Schedule
to Employment Agreement of
Mr. Ronald K. Migita

 

 

Name and address for notices

 

Ronald K. Migita
98-868 Naukewai Place

Aiea, HI 96701-2783


Facsimile: (808) 535-2518

 

 

 

Position

 

You will serve as Chairman (Non-Executive) of the Company.

 

 

 

Other Activities

 

Air Force Civilian Advisory Council
American Bankers Association
Boy Scouts of America (Aloha Council, Western Region, and National)
Hawaii Bankers Association
Hawaii Business Roundtable
Honolulu Community Reinvestment Corporation
Honolulu Japanese Chamber of Commerce
Japan-America Society
Public Schools of Hawaii Foundation
The Deputies
The 200 Club
University of Hawaii Foundation
University of Hawaii Alumni Association

 

 

 

Agreement Period

 

Your Agreement Period begins on your Start Date and will end at the close of
business on the second anniversary of your Start Date.

 

 

 

Starting Salary

 

$200,000

For so long as you serve as a member of the Board of Directors of the Company,
you will receive director fees in the ordinary course.

 

 

 

Bonus

 

You agree that you will not be entitled to a Bonus. 

 

 

 

Other Executive Compensation Plans

 

You agree that you will not be entitled to participate in any supplemental
retirement plan sponsored by the Group.

 

 

 

Additional Benefits

 

Employee Benefit Plans.  For purposes of determining eligibility to participate
in, and vesting under, the Group’s employee benefit and welfare plans, you will
be credited fully for your service with any member of the “controlled group of
corporations” of which CB Bancshares was a member.

Treatment of CBBI Options.  You agree that you waive any further rights under
Section 7(d)(iii) of your Change of Control Agreement, dated March 28,
1996, with CB

 

--------------------------------------------------------------------------------


 

 

 

Bancshares to receive cash in return for your CB Bancshares options (effective
as of the date of this Agreement) and agree that these options will be converted
into options to purchase common stock of the Company in accordance with the
terms of the Merger Agreement.

Vacation.  You will be entitled to vacation totaling at least four weeks a year.
Club Dues.  The Company will reimburse you for the customary annual club
membership dues at Waialae Country Club.

Other Perquisites.  The Company will (i) reimburse your cellphone charges up to
$60 per month, (ii) provide an automobile allowance of $700 per month, (iii)
reimburse the customary and reasonable cost incurred by you in maintaining a
home security system at your primary residence and (iv) reimburse your parking
fees (to the extent the Company does not provide you with a parking spot in the
building in which you are required work).

 

 

 

Cause Steps

 

No additional steps.

 

 

 

Good Reason

 

The following will also constitute Good Reason:

 

 

 

 

 

(1)     Requiring you to be principally based at any office or location more
than 30 miles from your office at the time of this Agreement (it will not,
however, be Good Reason for the Company to require you to travel on business to
an extent consistent with your travel obligations at the time of this
Agreement).

 

 

 

Good Reason Steps

 

You may not terminate your employment for Good Reason unless, you provide the
Company a Termination Notice at least 15 days prior to the termination date and
the Company is given an opportunity to cure before the termination date
specified in such notice.

 

 

 

Severance Period

 

Your Severance Period will be the remainder of the Agreement Period.

 

 

 

Additional Good Reason/Without Cause Benefits

 

If during the Agreement Period the Company terminates your employment without
Cause or you terminate your employment for Good Reason:

 

 

 

 

 

(1)     Through the remainder of your Severance Period, you, your spouse and
your dependents will continue

 

2

--------------------------------------------------------------------------------


 

 

 

to be entitled to participate in each of the Group’s employee benefit and
welfare plans providing for medical, dental, hospitalization, life or disability
insurance on a basis that is at least as favorable as that provided to similarly
situated executives of the Group and at least as favorable as the basis in
effect immediately before Termination Notice was given (the “Welfare
Benefits”).  However, if the Group’s plans do not permit you, your spouse or
your dependents to participate on this basis, the Company will provide Welfare
Benefits (with the same after-tax effect for you) outside of the plans.  If you
become employed during the Severance Period and are eligible for coverage from
your new employer, the Welfare Benefits will be secondary to your new coverage
(if the Group reimburses you for any increased cost and provides any additional
benefits that are necessary to provide you with the full Welfare Benefits). 

 

 

 

Additional Death/Disability Benefits

 

None.

 

 

 

Additional Provisions Related to Section 8 of the Agreement.

 

None.

 

 

 

Restriction Period

 

Your “Restriction Period” will be the period beginning on your Start Date and
ending at the end of your Agreement Period.

 

3

--------------------------------------------------------------------------------


 

Exhibit A to Employment Agreement
Form of Release

 

This is your RELEASE with Central Pacific Financial Corp., a Hawaii corporation
(the “Company”).

 

1.  Your Employment Agreement

 

This Release relates to your Employment Agreement (which includes your Terms
Schedule, [Change of Control Annex and Additional Payments Annex](1)) dated as
of June [day], 2004 and as amended from time to time, with the Company (your
“Employment Agreement”).

 

2.  Release of Claims

 

(a)  Released Claims.  In consideration of the payments and benefits described
in your Employment Agreement, you release and discharge the Company and its
subsidiaries, affiliates, officers, directors, employees, agents and their
successors and assigns (the “Group Released Parties”) from any and all actions,
causes of action, claims, allegations, rights, obligations, liabilities, or
charges (collectively, “Claims”) that you may have, whether known or unknown, by
reason of any matter, related to any Employment Matter (as defined in your
Employment Agreement).  Without limitation, released Claims include (1) Claims
for compensation, bonuses or benefits, (2) Claims under any compensation plan or
arrangement maintained by any member of the Group, (3) Claims for wrongful,
constructive or unlawful discharge, (4) Claims for age and national origin
discrimination, (5) Claims for sexual harassment, (6) Claims related to
whistleblowing, (7) Claims for emotional distress, intentional infliction of
emotional distress, assault, battery or pain and suffering, (8) Claims for
punitive or exemplary damages, (9) Claims for violations of any of the following
acts or laws:  the Equal Pay Act, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967
(“ADEA”), the Americans with Disabilities Act of 1991, the Employee Retirement
Income Security Act of 1974, the Worker Adjustment Retraining and Notification
Act, the Family Medical Leave Act, Hawaii’s Whistle Blowers Protection Act,
Hawaii’s Employment Practices Law, Hawaii’s Payment of Wages Law, Hawaii’s Wage
and Hour Law, Hawaii’s Temporary Disability Insurance Law, Hawaii’s Prepaid
Health Care Act, Hawaii’s Dislocated Workers’ Act, Hawaii’s Occupational Safety
and Health Law and Hawaii’s Family Leave Law (including all amendments to any of
these acts or laws), or (10) Claims for violations of any other federal, state
or municipal fair employment statutes or laws.  In addition, in consideration of
the provisions of your Employment Agreement, you further agree to waive any and
all rights under the laws of any jurisdiction in the United States, or any other
country, that limit a general release to those claims that are known or
suspected to exist in your favor as of the date of this Agreement.

 

(b)  Exceptions.  Notwithstanding Section 2(a), this Release shall not (1) limit
in any way your ability to bring an action to enforce your rights under your
Employment Agreement, (2) release any claim for Other Accrued Benefits (as
defined in your Employment Agreement), or (3) release any claim for
indemnification and continued liability coverage (under your Employment
Agreement or otherwise).  For purposes of this

 

--------------------------------------------------------------------------------

(1)           Include if applicable.

 

--------------------------------------------------------------------------------


 

Release, the term “Claims” as used shall not include any claims not released by
you as set forth in this Section 2(b).

 

(c)  Representations and Warranties.  You represent and warrant that you have
not, and as of the Effective Date (as defined in Section 4) will not have, filed
any civil action, suit, arbitration, administrative charge, or legal proceeding
against any Group Released Party nor have you assigned, pledged, or hypothecated
as of the Effective Date any Claim to any person and no other person has an
interest in the claims that you are releasing herein.

 

(d)  No Relief for Released Claims.  You agree that should any person or entity
file or cause to be filed any civil action, suit, arbitration or other legal
proceeding seeking equitable or monetary relief concerning any Claim released by
you, you will not seek or accept any personal relief from or as the result of
the action, suit, arbitration or proceeding.

 

3.  Your Understanding of this Release and Your Rights

 

You acknowledge and agree that you have read this Release in its entirety and
that this Release releases known and unknown Claims, including, without
limitation, to rights and claims arising under ADEA.  You further acknowledge
and agree that:

 

(a)     You are entering into this Release and releasing, waiving and
discharging rights or claims only in exchange for consideration which you are
not already entitled to receive.

 

(b)    You have been advised, and are being advised by the terms of the Release,
to consult with an attorney before executing this Release.  You also acknowledge
that you chose and consulted with the counsel of your choice concerning your
rights and that your counsel negotiated this Release on your behalf.

 

(c)     You have been advised, and are being advised by the terms of this
Release, that you have had at least 21 days within which to consider this
Release.

 

4.  Your Ability to Revoke this Release; Effective Date

 

You may revoke this Release within 7 days of signing (for any reason or no
reason) by complying with the following sentence.  To revoke this Release, you
must deliver (or cause to be delivered) written notice of your revocation to the
Group at [Address and Contact Person] no later than 5:00 p.m. Hawaii time on
[date].  If you revoke this Release in accordance with the preceding sentence,
it will become null and void.  If you do not, this Release will become effective
at such time (the “Effective Date”).

 

2

--------------------------------------------------------------------------------


 

5.  Your Employment Agreement

 

For the avoidance of doubt, your Employment Agreement will continue in full
force and effect, including, without limitation, your obligations under Sections
9 and 10 of your Employment Agreement.

 

6.  Dispute Resolution

 

The terms of this Release shall be governed by Section 13 of your Employment
Agreement.

 

 

Accepted and Agreed:

 

 

 

 

Date:

 

3

--------------------------------------------------------------------------------